ORDER

PER CURIAM.
AND NOW, this 22nd day of February 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioners, are:
(1) Does the Medical Records Act, 42 Pa.C.S. § 6152(a)(1) and (a)(2)(i), require medical records reproducers to disclose their estimated actual and reasonable expenses of reproducing the charts or records, and to limit their copying charges to these amounts or the statutory ceiling rates, whichever is less?
(2) If so, where a medical records reproducer failed to disclose and charge its estimated actual and reasonable expenses and instead charges the MRA’s ceiling rates, do the “voluntary payment” and “prior approval” defenses bar the records requestor from bringing a subsequent breach of contract claim to recoup the unlawful over-payment?